of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 conex-115374-09 number info release date uil the honorable eleanor holmes norton member u s house of representative sec_529 14th street nw suite washington dc attention --------------------- dear congresswoman norton i am responding to your inquiry dated date on behalf of your constituent --------------------------- ---------------- planned on purchasing a home this year and taking the first-time_homebuyer credit on her tax_return her filing_status is head_of_household and her modified_adjusted_gross_income magi exceeds the limitation for taxpayers who do not file a joint_return she requests the internal_revenue_service irs to grant a special dispensation from federal income taxes of dollar_figure equal to the maximum amount of the first-time_homebuyer credit for purchases in a credit is available to first-time homebuyers of percent of the purchase_price of the home up to a maximum credit of dollar_figure for home purchases in see sec_36 of the internal_revenue_code code the amount of the allowable credit is reduced for taxpayers whose magi is above dollar_figure or dollar_figure for married taxpayers filing a joint_return see sec_36 of the code the allowable credit is reduced to dollar_figure for taxpayers whose magi is dollar_figure or greater or dollar_figure or greater for married taxpayers filing a joint_return there are no separate magi limitations for taxpayers whose filing_status is head_of_household because ------------------ magi exceeds dollar_figure and she does not file a joint_return her maximum allowable credit is dollar_figure because the law does not permit the irs to expand the credit we cannot grant her a special dispensation conex-115734-09 i hope this information is helpful if you have any further questions please contact me or ---------------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
